Exhibit 10.2

 

YUMA ACQUISITION AGREEMENT

 

This Yuma Acquisition Agreement (this “Agreement”), effective as of January 31,
2005, is entered into by and between InnSuites Hospitality Trust, an Ohio real
estate investment trust (the “Company”), and RRF Limited Partnership, a Delaware
limited partnership (“RRFLP”).

 

WITNESSETH

 

WHEREAS, RRFLP owns a 99.9% sole general partner interest in Yuma Hospitality
Properties Limited Partnership
(“Yuma LP”); and

 

WHEREAS, in exchange for the 99.9% sole general partner interest in Yuma LP (the
“GP Interest”), RRFLP desires to acquire from the Company, and the Company
desires to issue to RRFLP, Shares of Beneficial Interest of the Company.  A
description of the number of Shares of Beneficial Interest of the Company being
issued in connection with the Company’s acquisition of the GP Interest is set
forth on Exhibit A.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

 

SECTION 1.  DEFINITIONS.  The following terms when used in this Agreement shall
have the following respective meanings:

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Company” means InnSuites Hospitality Trust, an Ohio real estate investment
trust, together with its successors and assigns.

 

“GP Interest” has the meaning set forth in the introductory statements.

 

“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing or
any authority, department, commission, board, bureau, agency, court or
instrumentality of any of the foregoing.

 

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, security interest, conditional sale or other title
retention agreement, pledge, purchase option, call, adverse claim or similar
right of a third party with respect to such securities.

 

“RRFLP” means RRF Limited Partnership, a Delaware limited partnership, together
with its successors and assigns.

 

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the Shares of Beneficial Interest of the Company to be acquired
by RRFLP hereunder, as set forth on Exhibit A.

 

“Yuma LP” means Yuma Hospitality Properties Limited Partnership, an Arizona
limited partnership.

 

SECTION 2.  EXCHANGE OF GP INTEREST AND SHARES.

 

Subject to and upon the terms and conditions set forth in this Agreement, the
Company agrees to issue to RRFLP, and RRFLP agrees to acquire from the Company,
the Shares in exchange for the GP Interest, all in the manner and the amounts
set forth in Exhibit A.

 

SECTION 3.  REPRESENTATIONS OF THE COMPANY.  The Company hereby represents and
warrants to RRFLP as follows:

 

3.1           Company Existence.  The Company is a real estate investment trust
duly organized, validly existing and in good standing under the laws of the
State of Ohio.

 

3.2           Company Power and Authorization. The Company has the power,
authority, and legal right to execute, deliver and perform this Agreement.  The
execution, delivery and performance of this Agreement by the Company has been
duly authorized by all necessary corporate action on behalf of the Company. 
This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, subject to any
applicable bankruptcy, insolvency (including all applicable laws relating to
fraudulent transfers), reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors’ rights generally or to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

3.3           Validity of Contemplated Transactions; Consent.  The execution,
delivery and performance of this Agreement by the Company does not and will not
violate, conflict with or result in the breach of any term, condition or
provision of any agreement to which the Company is a party, or require the
approval or consent of any other party, except for such approvals or consent as
have already been obtained. The Company does not require the approval or consent
of, and is not required to make any registration or filing with, any
Governmental Authority in connection with the execution, delivery and
performance of this Agreement by the Company, except for such approvals,
consents, registrations or filing as have already been obtained or

 

2

--------------------------------------------------------------------------------


 

made or will be obtained or made after the date hereof as required by applicable
law and set forth on Exhibit B hereto.

 

3.4.          Issuance.  The Shares to be issued and acquired under this
Agreement, when issued by the Company to RRFLP and acquired by RRFLP pursuant to
the terms of this Agreement, will (i) be duly authorized, validly issued, fully
paid and nonassessable, (ii) have been issued in compliance with all federal and
state securities laws (subject to the approvals, consents, registrations or
filings set forth on Exhibit B hereto), and (iii) except as otherwise provided
herein, be free and clear of all Liens.

 

3.5           No Registration.  The Company understands and agrees that the GP
Interest hereby acquired by the Company has not been registered under the
Securities Act by reason of a specific exemption therefrom, and that the GP
Interest so acquired can not be offered, sold or transferred unless it is
subsequently registered under the Securities Act or such registration is not
required.  The Company further acknowledges and understands that RRFLP and Yuma
LP are under no obligation to register the GP Interest.

 

3.6           Brokers, Finders, and Agents.  The Company is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated by
this Agreement.

 

SECTION 4.  REPRESENTATIONS OF RRFLP.  RRFLP represents and warrants to the
Company as follows:

 

4.1           RRFLP Existence.  RRFLP is duly organized, validly existing, and
in good standing under the laws of the State of Delaware.

 

4.2           RRFLP Power and Authorization. RRFLP has the power, authority and
legal right to execute, deliver and perform this Agreement.  The execution,
delivery and performance of this Agreement by RRFLP has been duly authorized by
all necessary action on behalf of RRFLP.  This Agreement constitutes the legal,
valid and binding obligation of RRFLP, enforceable against it in accordance with
its terms, subject to any applicable bankruptcy, insolvency (including all
applicable laws relating to fraudulent transfers), reorganization, moratorium or
similar laws now or hereafter in effect relating to creditors’ rights generally
or to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

 

4.3           Validity of Contemplated Transactions, etc.  The execution,
delivery and performance of this Agreement by RRFLP does not and will not
violate, conflict with or result in the breach of any term, condition or
provision of any agreement to which RRFLP is a party, or require the approval or
consent of any other

 

3

--------------------------------------------------------------------------------


 

party, except for such approvals or consents as have already been obtained.  No
authorization, approval or consent of, and no registration or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance of this Agreement by RRFLP, except for such approvals, consents,
registrations or filing as have already been obtained or made or will be
obtained or made.

 

4.4           Restricted Shares; No Registration.  RRFLP understands that the
Shares are “restricted securities,” as defined in Rule 144 adopted by the
Securities and Exchange Commission under the Securities Act (“Rule 144”), and
agrees that the Shares hereby acquired by it have not been registered under the
Securities Act by reason of a specific exemption therefrom, and that none of the
Shares so acquired can be offered, sold or transferred unless they are
subsequently registered under the Securities Act or RRFLP obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required and that the proposed offer, sale or transfer
will be made in compliance with all applicable securities laws, including Rule
144 or other applicable exemption from the registration requirements of the
Securities Act.  RRFLP further acknowledges and understands that the Company is
under no obligation to register the Shares.

 

4.5           Sufficiency of Information.  RRFLP has evaluated the risks of
investing in the Shares, has been afforded the opportunity during the course of
negotiating the transactions contemplated by this Agreement to ask questions of,
and to secure such information from, the Company and its officers as RRFLP deems
necessary to evaluate the merits of entering into such transactions, and all
information requested has been given and all questions asked were answered.

 

4.6           Brokers, Finders, and Agents.  RRFLP is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated by
this Agreement.

 

SECTION 5.  LEGEND.  RRFLP understands that certificates representing the Shares
acquired by it shall bear the following legend:

 

THE SHARES OF BENEFICIAL INTEREST REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY STATE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY PORTION HEREOF OR
INTEREST HEREIN MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF UNLESS THE SAME IS REGISTERED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND
THE COMPANY SHALL HAVE RECEIVED, AT THE EXPENSE OF THE HOLDER HEREOF, EVIDENCE

 

4

--------------------------------------------------------------------------------


 

OF SUCH EXEMPTION REASONABLY SATISFACTORY TO THE COMPANY BASED UPON THE ADVICE
OF COUNSEL TO THE COMPANY.

 

SECTION 6.  MISCELLANEOUS.

 

6.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio applicable to contracts made
and to be performed entirely within the state without regard to principles of
conflicts of law.

 

6.2           Entire Agreement. This Agreement and the other agreements and
instruments expressly provided for in this Agreement, together set forth the
entire understanding of the parties to this Agreement and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, among the
parties.

 

6.3           No Waivers; Amendments.  No failure or delay on the part of any
party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
party at law or in equity or otherwise.

 

6.4           Severability.  If any provision of this Agreement shall be
declared void or unenforceable by a judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby.

 

6.5           Expenses.  Each of the parties will pay the fees and expenses
incurred by it in connection with the preparation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

6.6           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which taken
together shall constitute one and the same document.

 

6.7           Further Assurances.  The Company will, from time to time, upon the
reasonable request of RRFLP, execute such further documents as may be reasonably
required to transfer and to vest in RRFLP all right, title and interest of the
Company in the Shares.

 

signature page follows

 

5

--------------------------------------------------------------------------------


 

The parties hereto have executed and delivered this Agreement as of the date
first above written.

 

 

INNSUITES HOSPITALITY TRUST

 

an Ohio real estate investment trust

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

RRF LIMITED PARTNERSHIP

 

 

a Delaware limited partnership

 

 

By: INNSUITES HOSPITALITY TRUST

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Shares of Beneficial Interest issued to RRFLP:  4,969,712

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSENTS; FILINGS; REGISTRATIONS

 

 

1.                                       Approval by the shareholders of the
Company obtained at the Company’s annual meeting on December 10, 2004.

 

2.                                       Approval of Additional Listing
Application by the American Stock Exchange.

 

3.                                       Notice of Sale of Securities pursuant
to Regulation D on Form D with the Securities and Exchange Commission.

 

4.                                       Compliance with applicable state
securities laws (Blue Sky Laws).

 

8

--------------------------------------------------------------------------------